10/11/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0155


                                        DA 22-0155


                                                                            OCT 1 1 2022
                                                                          Bowen Greenwood
                                                                        C._. k of Supreme Court
 IN THE MA I 1BR OF:                                                              of Montana



A.J.V.D.,                                                           O RD E R

             A Youth in Need of Care.




       Counsel for the appellant mother of A.J.V.D. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother responded to counsel's brief
and objected to counsel's motion.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We have considered the arguments raised by counsel and by the mother
in her response. We conclude there are no arguments with potential legal merit that could
be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
       DATED this        -qay of October, 2022.



                                                               Chief Justice
           P Ce
    Justices




2